Exhibit 10.1
ASSIGNMENT AGREEMENT
     This Assignment Agreement is entered into as of the 30th day of
December 2008, by and among 3226509 Nova Scotia Company, a Nova Scotia, Canada,
unlimited liability company (“Buyer”), ARAM Systems Ltd., an Alberta, Canada,
corporation (“ARAM”), Canadian Seismic Rentals Inc., an Alberta, Canada,
corporation (“CSRI”), Maison Mazel Ltd. (formerly known as 1236929 Alberta Ltd.
(an Alberta, Canada, corporation (“Payee”), and ION Geophysical Corporation, a
Delaware, U.S.A., corporation (“ION”). Buyer, ARAM, CSRI, Payee and ION are
sometimes collectively referred to in this Assignment Agreement as the
“Parties”.
RECITALS:
     A. Pursuant to that certain Amended and Restated Share Purchase Agreement
dated as of September 17, 2008 (the “Purchase Agreement”), by and among ION,
ARAM, CSRI, Payee and the other “Sellers” (as that term is defined in the
Purchase Agreement), ION agreed to purchase from the Sellers certain issued and
outstanding shares of ARAM and CSRI;
     B. Pursuant to that certain Assignment and Assumption Agreement dated as of
September 17, 2008 (the “Assignment and Assumption Agreement”) by and between
ION and Buyer, ION assigned all of its rights and delegated all of its
obligations under the Purchase Agreement to Buyer, but remained liable to Payee
and the other Sellers for all of the delegated obligations;
     C. Pursuant to the Purchase Agreement and the Assignment and Assumption
Agreement, on September 18, 2008, Buyer purchased from the Sellers such issued
and outstanding shares of ARAM and CSRI and issued to Payee a Subordinated
Promissory Note, guaranteed by ION, bearing the same date in the original
principal amount of US$10,000,000.00 (the “Note”) as partial payment of the
Aggregate Purchase Price (as that term is defined in the Purchase Agreement);
     D. Buyer, ION, ARAM and CSRI, on their own behalf and on behalf of their
Subsidiaries, now desire to assign to Payee all of their and their Subsidiaries’
right, title and interest in and to the “Income Tax Receivables” (as that term
is defined in the Purchase Agreement) as of the “Closing Date” under the
Purchase Agreement, in exchange for Payee’s cancellation and surrender of the
Note, all pursuant to and in accordance with the terms and conditions of this
Assignment Agreement; and
     E. Pursuant to Section 1.5(e)(vii) of the Purchase Agreement, Buyer, ION,
ARAM and CSRI have confirmed to the Payee, on their own behalf and on behalf of
their Subsidiaries that all applicable filings have been made with the
appropriate Governmental Authorities and that the aggregate amount that will be
shown on a combined balance sheet of the Acquired Entities and Subsidiaries as
“income tax receivables” attributable to the payment of certain bonuses to
certain employees thereof pursuant to the Pre-Closing Transactions (as that term
is defined in the Purchase Agreement) as of the Closing Date under the Purchase
Agreement, shall be CAD$10,977,907;

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, for and in consideration of the premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
     1. Defined Terms. Capitalized terms used herein but not defined herein
shall have the respective meanings ascribed to them in the Purchase Agreement.
     2. Assignment. In consideration of the Payee’s acceptance of the Income Tax
Receivables in full satisfaction and payment of the Note and Payee’s releasing
ION from its obligations under the Additional Guaranty executed by ION in favor
of Payee, ION, Buyer, ARAM and CSRI each on its own behalf and on behalf of
their respective Subsidiaries (each, an “Assigning Party” and together, the
“Assigning Parties”) do hereby grant, assign, bargain, convey, transfer and
deliver to Payee, all of each such Assigning Party’s right, title and interest
in and to the Income Tax Receivables, and Payee does hereby accept the
assignment of such Income Tax Receivables pursuant to and subject to the terms
and conditions hereof.
     3. Cancellation of Note and Additional Guaranty. The assignment of the
Income Tax Receivables pursuant to the terms and conditions of this Assignment
Agreement shall be deemed to be the payment in full of the aggregate amount of
indebtedness under the Note, and the indebtedness and all of the liabilities and
obligations of Buyer under such Note be and they hereby are extinguished,
discharged, satisfied, terminated and released for all purposes, and Payee shall
mark the Note “Cancelled” and surrender the originally executed Note to ION on
behalf of Buyer. In addition, the assignment of the Income Tax Receivables
pursuant to the terms and conditions of this Assignment Agreement shall be
deemed to be the satisfaction in full of all liabilities and obligations of ION
under the terms of the Additional Guaranty, and such liabilities and obligations
of ION under such Additional Guaranty be and they hereby are extinguished,
discharged, satisfied, terminated and released for all purposes.
     4. Collection and Payment Over of Income Tax Receivables
          (a) As soon as reasonably practicable, and in any event within fifteen
(15) Business Days of the date of this Assignment Agreement, the Assigning
Parties shall establish and thereafter maintain a trust account (with the
signature of the Payee being required for any withdrawal) with a financial
institution acceptable to the Payee and located in Calgary, Alberta (the “Trust
Account”) and shall deliver to the Payee written notice that the Trust Account
has been established and providing the details of the Trust Account.
          (b) All amounts with respect to the Income Tax Receivables that are
paid or credited by any Governmental Authority to any of the Assigning Parties
shall be received and held by such Assigning Party in trust for the Payee and
shall not be commingled with monies of any of the Assigning Parties and shall be
immediately deposited into the Trust Account. Each Assigning Party that receives
any amount with respect to the Income Tax Receivable shall immediately advise
the Payee of the receipt and amount thereof and confirm that such amount has
been deposited in the Trust Account.
          (c) As soon as reasonably practicable, and in any event not later than
five (5) Business Days after the date of any Assigning Party’s receipt of any
amount with respect to the

2



--------------------------------------------------------------------------------



 



Income Tax Receivables, the Assigning Parties (along with Payee’s signing any
instructions necessary to authorize the withdrawal in accordance with
Section 4(a) above), shall pay or cause to be paid to Payee, in Canadian dollars
by wire transfer as instructed by Payee, the full amount received without any
setoff or deduction.
     5. Representations and Warranties and Covenant.
          (a) The Assigning Parties represent and warrant to the Payee that the
statements contained in this Section 5(a) are correct and complete:
               (i) Each of the Assigning Parties has the corporate power and
authority to execute and deliver this Assignment Agreement and to perform its
obligations under this Assignment Agreement. Each of the Assigning Parties has
taken all action necessary to authorize the execution and delivery of this
Assignment Agreement and the performance of such Assigning Party’s obligations
hereunder.
               (ii) This Assignment Agreement has been duly authorized, executed
and delivered by, and is Enforceable against, each of the Assigning Parties.
               (iii) The execution and delivery of this Assignment Agreement and
the performance by Buyer of its obligations hereunder will not (a) Breach any
Law or Order to which Buyer is subject or any provision of its Organizational
Documents; (b) Breach any Contract, Order or Permit to which Buyer is a party or
by which it is bound or to which any of its assets is subject; or (c) require
any Consent.
               (iv) The Assigning Parties have the right to assign the Income
Tax Receivables to Payee, and upon such assignment in accordance with the terms
of this Assignment Agreement, Payee will receive such Income Tax Receivables
free and clear of any security interest or claim of any Person (other than that
of Payee hereunder).
          (b) Buyer, ARAM and CSRI represent and warrant to the Payee that they
have filed or will file any and all claims for refund, payment or credit with
the appropriate Governmental Authorities with respect to the Income Tax
Receivable in the amount of CAD$10,977,907, and to their Knowledge, such amount
is collectible and recoverable in full by the Assigning Parties without any
setoff or deduction by any Governmental Authority.
          (c) None of Buyer, ARAM or CSRI will take any action or omit to take
any action or permit any action to be taken by any of its Subsidiaries that
would permit any Governmental Authority to deduct or setoff any amounts from or
against the Income Tax Receivables, except any action or inaction that is
required by any Law or Order.
     6. Indemnity. The Assigning Parties, jointly and severally, will defend,
indemnify and hold the Payee harmless from and against, and shall pay any, and
all Damages, directly or indirectly, resulting from, relating to, arising out of
or attributable to any Breach of any representation or warranty made by them in
Section 5(a). Buyer, ARAM and CSRI, jointly and severally, will defend,
indemnify and hold the Payee harmless from and against, and shall pay any, and
all Damages, directly or indirectly, resulting from, relating to, arising out of
or

3



--------------------------------------------------------------------------------



 



attributable to any Breach of any representation or warranty made by them, or
any of them, in Section 5(b) or of any covenant made by them, or any of them, in
Section 5(c).
     7. Further Assurances. The Assigning Parties will execute and deliver to
Payee any and all such other and additional documents or instruments of
transfer, conveyance and assignment as may be reasonably required for the better
transferring, conveying and assigning to Payee of the Income Tax Receivables and
the related rights and claims with respect thereto. In addition, Payee shall
execute and deliver to the Assigning Parties any and all such other and
additional documents or instruments in order to evidence payment, satisfaction
and cancellation of the Note and the indebtedness evidenced thereby and the
Additional Guaranty and ION’s liabilities and obligations with respect thereto.
Payee shall cooperate (and cause the other Sellers to cooperate) in assisting
Buyer, the Assigning Parties and their respective Subsidiaries to seek and
obtain any such refunds, payments or other realizations with respect to the
Income Tax Receivables. Buyer, acting in good faith, agrees to pursue
administrative or judicial claims and undertakes to bring actions, suits,
proceedings, hearings, investigations, charges, complaints, claims, demands,
judgments, orders, injunctions, decrees or rulings that Buyer or the Assigning
Parties may deem, in their sole reasonable discretion, to bring or undertake in
order to realize or recover amounts with respect to the Income Tax Receivables
from the appropriate Governmental Authorities; in any such undertakings, Buyer
shall exercise such of the rights and powers and use the same degree of care and
skill in their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of his or her own affairs.
     8. Purchase Agreement Provisions. The Assigning Parties acknowledge that
the amount of the Income Tax Receivables, after conversion into United States
dollars at the time received by the Payee pursuant to Section 4(c) above, may be
less than the sum, in United States dollars, of (i) the principal of and accrued
interest on the Note through the date of this Assignment Agreement and (ii) the
amount of accrued interest that would have accrued on the principal amount of
the Note from the date of this Assignment Agreement through the date of the
payment referred to in Section 4(c) above if the Note had not been cancelled in
accordance herewith (such sum being, the “Note Amount”) and that the full amount
of the Income Tax Receivables may not be received by the Payee (such difference
between the amount of the Income Tax Receivables actually received by the Payee
and the Note Amount being the “Income Tax Receivables Deficit”). In
consideration of the Payee accepting an assignment of the Income Tax Receivables
in full satisfaction and payment of the Note, the Assigning Parties agree that
the Aggregate Purchase Price will be increased by the amount of any Income Tax
Receivables Deficit (the “Income Tax Receivables Adjustment”). Accordingly,
(i) in addition to the adjustments provided for in Section 1.5(b) and
Sections 1.5(f) to 1.5(l), inclusive, of the Purchase Agreement, the Aggregate
Purchase Price will be subject to an adjustment in favour of the Sellers by the
amount of any Income Tax Receivables Adjustment, (ii) the amount of any such
Income Tax Receivables Adjustment shall be shown in the Closing Statement as an
amount in favor of the Sellers and shall be paid by Buyer, dollar-for-dollar, to
the Sellers and (iii) for greater certainty, the adjustment provided for in
Section 1.5(l) of the Purchase Agreement shall be made as if the Income Tax
Receivables refunded and paid by the appropriate Governmental Authorities were
refunded and paid to the Buyer, the Acquired Entities or their Subsidiaries, and
had not been assigned to the Payee under this Assignment Agreement. The Parties
agree that an example of how such calculations and adjustments shall be made is
shown in Exhibit A, which is attached hereto. The Parties are entering into that
certain Release Agreement bearing even date

4



--------------------------------------------------------------------------------



 



herewith by and among the Parties and the other “Sellers” party to the Purchase
Agreement (the “Release Agreement”) providing in Section 3 thereof for the final
adjustment of the Aggregate Purchase Price under the Purchase Agreement. The
additional Income Tax Receivables Adjustment provided for this Section 8 will be
made, along with the adjustments provided for in Sections 1.5(b) and
Sections 1.5(f) to 1.5(l) inclusive (as modified by Section 3 of the Release
Agreement), pursuant to the final adjustment of the Aggregate Purchase Price
under the Purchase Agreement. Any terms and conditions of the Purchase Agreement
that are inconsistent with or contrary to the provisions of this Section 8 shall
be, and they hereby are, modified and amended to the extent necessary to give
full force and effect to the provisions of Section 8. However, except to the
extent so amended or as expressly contemplated by the terms hereof, nothing
contained herein shall effect the rights and obligations of the Parties to the
Purchase Agreement, the Ancillary Agreements or any other documents or
instruments delivered in connection therewith or related thereto.
     9. Counterparts; Successors and Assigns. This Assignment Agreement may be
executed in several original counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same agreement. The
provisions of this Assignment Agreement shall be binding upon, and shall inure
to the benefit of, the respective nominees, beneficiaries, successors and
assigns of the Parties and, in furtherance of the foregoing, the parties hereto
acknowledge and agree that all references to Buyer, ARAM, CSRI, Payee and ION
(and their respective Subsidiaries) shall be deemed to include their respective
nominees, beneficiaries, successors and assigns.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Assignment Agreement
to be duly executed and effective as of the date first above written.

                  3226509 Nova Scotia Company    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Vice President     
 
           
 
                ARAM Systems Ltd.    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Director    
 
           
 
                Canadian Seismic Rentals Inc.    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Vice President     
 
           
 
                Maison Mazel Ltd.    
 
           
 
  By:   /s/ Donald G. Chamberlain    

 
 
  Name:   Donald G. Chamberlain    
 
  Title:   President     
 
           
 
                ION Geophysical Corporation    
 
           
 
  By:   /s/ David L. Roland     

 
 
  Name:   David L. Roland     
 
  Title:   Senior Vice President and General Counsel    
 
           

6